Citation Nr: 0607878	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus 
disability.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to January 
1956.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2004 for further development.  The 
veteran testified at a hearing before the RO in February 
2003.



FINDINGS OF FACT

1.  Tinnitus disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current tinnitus disability otherwise related to 
such service.

2.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is prostate cancer otherwise related to service.


CONCLUSIONS OF LAW

1.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Prostate cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2001.  The letter predated the April 2002 rating decision.  
See id.  Subsequently, pursuant to the November 2004 Board 
Remand, the veteran was issued another VCAA letter in January 
2005.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The September 2001 and January 2005 letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains reports of VA 
examinations performed in October 2001 and August 2005.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as malignant tumors, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Tinnitus

On an examination performed for induction purposes in May 
1954, the veteran's ears were clinically evaluated as normal.  
Service medical records reflect that in June 1955, the 
veteran complained of ringing and hearing loss following 
shooting of guns.  A January 1956 separation examination 
reflects that the veteran's ears were clinically evaluated as 
normal.

In July 2001 the veteran claimed entitlement to service 
connection for tinnitus.  He claimed that the loudness of 
firing during service damaged his hearing, causing severe 
headaches.

An August 2001 VA outpatient treatment reflects the veteran's 
complaints of "roaring in head" which was affecting his 
ability to relax at night to sleep.

In October 2001, the veteran underwent a VA examination.  He 
reported that his tinnitus had gotten worse over the past 
several years.  He noticed the tinnitus for the first time 
during the 1960s.  The tinnitus had become noticeable during 
the past several years.  He reported that the tinnitus occurs 
two or three times per week and will last sometimes for a 
couple of hours in duration.  The examiner diagnosed 
bilateral tinnitus, which the examiner felt was in all 
likelihood secondary to the normal aging process involving 
the auditory nerve.  

In August 2005, the veteran underwent another VA examination.  
The veteran reported military noise exposure from various 
training exercises with weapons.  He denied the use of ear 
protection.  Subsequent to separation from service, his 
primary non-military noise exposure was truck driving, and he 
denied significant encounters with heavy equipment.  He 
reported a long history of bilateral recurrent tinnitus, 
which likely occurred for the first time in the 1960s.  His 
ears will ring for significant periods of time if he is 
subjected to loud noises.  He also reported tinnitus at night 
when it is quiet and indicated that his tinnitus is of 
moderate severity.  His tinnitus has progressed significantly 
over the past five years.  The examiner reviewed the 
veteran's service medical records, noting that ringing and 
hearing loss were noted in the sick call records in June 
1955.  In October 1955, he also complained of loud noise 
"hurting his ears," and he was advised to use earplugs.  On 
separation from service, normal hearing was recorded although 
audiometric testing was not performed.  The examiner 
diagnosed bilateral recurrent tinnitus.  The examiner opined 
that although there was one recorded incident of tinnitus in 
service, this would not constitute chronic tinnitus, but 
probably represented tinnitus that might accompany a 
temporary threshold shift in hearing (TTS) that would be a 
temporary incident following acoustic trauma.  The examiner 
could find no indication that chronic tinnitus was incurred 
while on active duty.  The veteran was noted to have normal 
audiometric thresholds recorded in October 2001.  Thus, based 
on a combination of historical information obtained from the 
veteran, and based on evaluation of information within the 
claims folder, including service medical records and 
subsequent audiometric testing done more recently, the 
examiner opined that it is less likely that not that the 
veteran's current tinnitus is related to noise exposure 
incurred while on active duty.  The veteran's current 
tinnitus is most likely related to presbycusis, as his recent 
threshold shifts in hearing since October 2001 would strongly 
indicate.

Based on a review of the pertinent evidence of record, and 
the August 2005 VA examiner's opinion, the Board finds that 
the claim of service connection for tinnitus is not 
warranted.  Although the veteran complained of ringing in his 
ears on one occasion in service, the objective medical 
evidence of record does not reflect any other complaints 
until August 2001, over 45 years after separation from 
service.  Based on the VA examiner's opinion, it appears that 
the ringing experienced during service was acute and 
transitory, and resolved without leaving any residual 
disability.  As opined by the VA examiner, the veteran's 
current tinnitus is likely related to presbycusis, not to the 
noise exposure that he claims that he was exposed to in 
service.  The Board also notes that although the veteran 
asserts incidents in service that he contends caused 
tinnitus, there is no supporting evidence of continuity of 
pertinent symptomatology.  The Board finds that the VA 
examination is entitled to far more probative weight, than 
the recollections of the veteran of events which occurred 
decades previously.  

The competent evidence or record argues against a nexus 
between the veteran's current tinnitus and his period of 
active duty service.  Although medical evidence clearly 
demonstrates a current diagnosis of tinnitus, such evidence 
fails to establish any relationship between the current 
disorder and service.  The record includes an express medical 
opinion that the veteran's tinnitus is not linked to service.  
The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus.  Consequently, the benefit-of-the-doubt-rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Prostate cancer

The veteran claims entitlement to service connection for 
prostate cancer, as a result of acute prostatitis incurred in 
service.  An examination performed for induction purposes in 
May 1954 reflects that the veteran's anus and rectum were 
clinically evaluated as normal.  In November 1954, the 
veteran complained of dysuria, back and groin pain.  The 
examiner noted that complaints of dysuria could be from 
prostatitis.  A May 1955 clinical record reflects an 
impression of prostatitis.  A January 1956 separation 
examination reflects that the anus and rectum were clinically 
evaluated as normal.  

The veteran underwent a VA examination in October 2001.  The 
examiner reviewed the veteran's medical records, noting that 
he was seen on several occasions during service complaining 
of some urinary frequency.  On May 1955, he had a rectal 
examination, which reflected that his prostate was boggy and 
tender with a slight urethral discharge.  The diagnosis of 
acute prostatitis was made.  In June 1955, he also complained 
of some urinary frequency and was given a course of Gantrisin 
therapy.  Post-service, in 1991, he was seen for carcinoma of 
the prostate.  He was treated with radical suprapubic 
prostatectomy.  He had a recurrence in 1993 and 1996 which 
were treated with radiation therapy.  A September 2001 
digital rectal examination revealed the prostate fossa to be 
empty and no significant abnormality.  The examiner diagnosed 
postoperative status radical resection for prostate cancer in 
1991 with recurrence in 1993 and 1996, treated with radiation 
therapy, and no evidence or history of recurrence since that 
time.  The examiner noted that although the veteran was 
treated for acute prostatitis in service, this was treated 
with apparent resolution.  The examiner opined that there is 
no relationship of this carcinoma, which was diagnosed 35 
years after separation from service, to an episode of acute 
prostatitis treated with apparent resolution in the military 
service in 1955.

In April 2004, the veteran underwent an annual examination 
with Urology Associates of North Texas.  It is indicated that 
he underwent secondary radiation which was completed in April 
1997 for recurrent carcinoma.  The assessment rendered was 
prostate carcinoma, impotence organic origin, and urinary 
tract infection, and the examiner noted that he was doing 
very well.  The examiner noted that there was a discussion of 
symptoms of prostatitis incurred during his early 20s, and he 
understood that there may or may not have been a 
relationship.

Although service medical records reflect treatment for 
prostatitis in service, records do not reflect a diagnosis of 
or treatment for prostate cancer.  The veteran's service 
medical records are negative for a diagnosis of prostate 
cancer or notations of manifestations attributable to 
prostate cancer.  A May 1955 rectal examination did not 
reflect any findings of prostate cancer.  On separation 
examination conducted in January 1956, the anus and rectum 
were clinically evaluated as normal.  Based on the foregoing, 
it cannot be said that prostate cancer was present in 
service, nor was it aggravated by service.  Nor is there any 
evidence that his prostate cancer was diagnosed within a year 
of discharge from service, thus presumptive service 
connection is not warranted.

The record is devoid of any medical opinion relating his 
current prostate cancer to the prostatitis sustained in 
service.  The veteran has submitted no evidence to support an 
etiological relationship between his prostatitis and prostate 
cancer.  The VA examiner opined that the veteran's prostate 
cancer was not as a result of the prostatitis incurred in 
service, relying specifically on the fact that prostate 
cancer was diagnosed in 1991, approximately 35 years after 
separation from service.  

The Board acknowledges the veteran's belief that his 
prostatitis caused his prostate cancer.  However, although 
the veteran is competent to report symptoms he experiences, 
he is not qualified to render an opinion as to etiology of 
this disorder.  See Espiritu v, Derwinski, 2 Vet. App. 492, 
495 (1992).  

As there is no evidence linking any current prostate cancer 
to the veteran's active duty service, service connection for 
prostate cancer is denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


